FILE COPY



Mustafa Nadaf d/b/a Discount                                      Texas Commission on
   Mini MartAppellant/s                                         Environmental Quality and
                                                                 Gregg Abbott, Attorney
                                                                General for the State of /s


                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2014

                                   No. 04-13-00068-CV

                        Mustafa NADAF d/b/a Discount Mini Mart,
                                     Appellant

                                            v.

     TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Gregg Abbott,
                   Attorney General for the State of Texas,
                                Appellees

                    From the 250th District Court, Travis County, Texas
                            Trial Court No. D-1-GN09-002367
                    The Honorable Orlinda L. Naranjo, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Withdraw as Attorney of Record is hereby GRANTED.



      It is so ORDERED on January 8th, 2014.                          PER CURIAM


      ATTESTED TO:



      ___________________________________
      Keith E. Hottle
      Clerk of Court